                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA




 GENE V. MARTIN, JR.,
                       Petitioner,                          No. 3:20-cv-00174-JKS
           vs.
                                                        MEMORANDUM DECISION

 NANCY DAHLSTROM, Commissioner,
 Alaska Department of Corrections,1
                       Respondent.



       Gene V. Martin, Jr., a former state prisoner proceeding pro se, filed a Petition for a Writ
of Habeas Corpus with this Court pursuant to 28 U.S.C. § 2254. At the time he filed his Petition,
Martin was in the custody of the Alaska Department of Corrections (“DOC”) and incarcerated at
Wildwood Correctional Complex. The records of the DOC indicate that Martin was released to
supervised custody on July 28, 2020. See https://vinelink.vineapps.com/search/AK/Person,
Inmate No. 136263. Martin has filed a change of address with the Court that lists a private
address. Docket No. 8. Respondent has answered, and Martin has not replied.



       1
             Because it appears that Martin has been released on post-release supervision,
Nancy Dahlstrom, Commissioner, Alaska Department of Corrections, is substituted for Shannon
McCloud, Superintendent, Wildwood Correctional Complex. FED. R. CIV. P. 25(c); Rule 2(a),
Rules Governing Section 2254 Cases in the United States District Courts; Stanley v. Cal.
Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994).

                                               -1-


           Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 1 of 10
                          I. BACKGROUND/PRIOR PROCEEDINGS
       On February 22, 2008, Martin, along with three co-defendants, was charged with second-
degree and fourth-degree misconduct involving a controlled substance for manufacturing
methamphetamine and possessing methamphetamine precursor chemicals following the
execution of a search warrant at a residence that Martin was visiting. That search warrant was
largely based on the testimony of a state trooper who walked up to the residence, looked through
a narrow opening in the window blinds, and observed a number of supplies that are commonly
used for making methamphetamine. Martin was also charged with second- and third-degree
misconduct involving a weapon and second-degree theft based on a stolen revolver found in his
jacket upon arrest. The co-defendants’ cases were later severed prior to trial.
       Martin filed multiple pre-trial motions to suppress, arguing that the state trooper’s actions
constituted an illegal search in violation of the Fourth Amendment and the Alaska Constitution.
After conducting an evidentiary hearing where two troopers testified, the court denied the
suppression motion, concluding that Trooper Mike Ingram was in a place where he had a right to
be (a common walkway) when he looked through the window; accordingly, the court held that
Ingram’s actions did not constitute a search.
       Martin also asked the superior court to conduct an in camera review of the personnel file
of every officer and other law enforcement employee who would be a witness in his case. In
support of the request, Martin relied on the Alaska Court of Appeal’s decision in March v. State,
859 P.2d 714, 718 (Alaska Ct. App. 1993), in which the appellate court indicated that an in
camera inspection of an officer’s personnel file would be warranted if “the party seeking
[disclosure] has a good faith basis for asserting that the materials in question may lead to the
disclosure of favorable evidence.” Martin averred, without specific facts or supporting evidence,
that Trooper Ingram had previously obtained search warrants by lying to magistrate judges, and
that Ingram and another trooper involved in his case had once planted evidence on an innocent
person. The court ultimately denied that request as well.



                                                 -2-


         Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 2 of 10
        Martin proceeded to a jury trial in April 2009. On direct appeal of his conviction, the
Alaska Court of Appeal laid out the following facts underlying the charges against Martin and
the evidence presented at trial:
                On February 17, 2008, a loss prevention officer working at the Fred Meyer store
        in Wasilla contacted Trooper Mike Ingram. The loss prevention officer informed
        Trooper Ingram that a group of three individuals appeared to be interested in various
        items that are commonly used in the manufacture of methamphetamine.
                Ingram arrived at the store while the individuals were still there, and the loss
        prevention officer identified some of those individuals to Ingram. Trooper Ingram then
        followed two of the people as they left the Fred Meyer store, joined two other people in a
        pickup truck, and drove to 405 North Old Glenn Highway, the site of a multi unit
        residence. There were five residential units at this address; because Trooper Ingram had
        to drive past the address to remain undetected, he did not see which of the five units the
        suspects entered.
                Ingram requested the assistance of other law enforcement officers, and then he
        and the backup officers waited at the building (watching the suspects’ car and apparently
        hoping that one or more of the four suspects would emerge). After waiting for
        approximately two hours, Ingram approached the structure, walked onto the deck or
        walkway adjacent to the building, and looked through the window of the first unit he
        came to.
                This window had blinds, and the blinds were closed. But through a crack in the
        closed blinds (an opening created by a broken piece of blind), Ingram spotted various
        items used in making methamphetamine: several bottles of the fuel additive “HEET”,
        Pyrex glassware, a container of solvent, and tubing. Ingram also noticed a slight
        chemical odor.
                After making these observations, Ingram returned to his patrol car and
        telephonically obtained a search warrant for this residential unit. During the execution of
        this warrant, Gene Martin and three companions were arrested inside the residence.
Martin v. State, 297 P.3d 896, 897-98 (Alaska Ct. App. 2013).
        At the conclusion of trial, the jury convicted Martin of the controlled substance counts
but acquitted him of the gun-related charges. Martin was sentenced to an aggregate term of 18
years’ imprisonment.
        Through counsel, Martin appealed his conviction, arguing that Trooper Ingram’s act of
approaching the residence and peering through the window constituted an illegal search in
violation of the Fourth Amendment and the Alaska Constitution. Martin also argued that the
trial court erred in denying Martin’s request to conduct an in camera review of the personnel
files of the testifying officers.




                                                -3-


          Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 3 of 10
       In a reasoned, published opinion, the Court of Appeal unanimously affirmed the
judgment against Martin. Martin, 297 P.3d at 907. Agreeing with the superior court that
Alaska law supported that Ingram was entitled to approach the apartment by means of the
walkway, id. at 897-88, the appellate court focused on whether Ingram acted lawfully when he
looked in the window, id. at 899-900. Based on Trooper Ingram’s testimony, in which he said
that the crack in the blinds was large enough that he could readily see inside the well-lit
residence while he was standing next to the window, and the fact that Ingram reasonably
suspected, based on the observations at Fred Meyer’s, that the group of people he followed to the
residence had just bought drug manufacturing supplies into one of the units, the Court of
Appeals concluded, “Because Ingram was standing in a public vantage point (the deck or
walkway directly adjacent to the apartment) when he looked through the window, his
observation of the methamphetamine supplies inside the apartment was obtained lawfully.” Id.
at 900. The appellate court also upheld the trial court’s denial of Martin’s discovery request,
noting that Martin conceded on appeal that he had no specific facts to support his accusations of
misconduct. Id. at 901.
       Martin petitioned for hearing in the Alaska Supreme Court, which was granted. The
Supreme Court ordered full briefing (including an amicus brief from the Alaska Public Defender
Agency) and heard oral argument, after which it dismissed the petition for hearing as
improvidently granted. The United States Supreme Court then denied Martin’s petition for
certiorari without comment on October 6, 2014. Martin v. Alaska, No. 14-5672, 574 U.S. 909,
909 (2014).
       While Martin’s petition for certiorari was pending, he filed in the Alaska Superior Court
a pro se petition for post-conviction relief under Alaska Criminal Rule 35.1 dated August 8,
2014. See https://records.courts. alaska.gov/ (In re Martin v. State, 3PA-14-02193CI). Counsel
was subsequently appointed to represent him, and an amended application was filed on January
11, 2017. Id. In the amended application, Martin claimed that he had newly-discovered



                                                 -4-


         Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 4 of 10
evidence of his innocence and that his trial counsel was ineffective. Following an evidentiary
hearing, the Superior Court denied Martin’s application for relief on March 1, 2019. Id.
       Through counsel, Martin appealed the denial of post-conviction relief on April 8, 2019.
See http://www.appellate.courts.state.ak.us/ (Martin v. State, A13404). The records of the
Alaska Appellate Courts indicate that Martin’s appeal is still pending in the Alaska Court of
Appeals and currently in the “briefing stage.” Id.
       Martin then timely filed a pro se Petition for a Writ of Habeas Corpus to this Court dated
July 17, 2020. Docket No. 1; see 28 U.S.C. § 2244(d)(1),(2). Pursuant to Rule 4 of the Rules
Governing Section 2254 Cases in the U.S. District Courts, this Court reviewed the initial Petition
at Docket No. 1 and noted that, although his unconstitutional search and seizure claim had been
thoroughly exhausted in the state courts on direct appeal, his ineffective assistance of counsel
claim was still pending in the Court of Appeal and thus not yet exhausted. Docket No. 3. In
response to this Court’s Order, Martin elected to voluntarily dismiss his unexhausted ineffective
assistance claim and proceed solely on the exhausted illegal search and seizure claim. Docket
No. 4 (“Petition”). Respondent has answered the Petition, which is now ripe for adjudication.
                                     II. GROUNDS/CLAIMS
       In his pro se Petition before this Court, Martin argues, as he did before state courts on
direct appeal, that Trooper Ingram violated his Fourth Amendment right to be free from
unreasonable searches and seizures when Ingram stepped onto a walkway in front of the
apartment Martin was in and looked inside the apartment through an opening in the blinds.
                                 III. STANDARD OF REVIEW
       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.
§ 2254(d), this Court cannot grant relief unless the decision of the state court was “contrary to, or
involved an unreasonable application of, clearly established Federal law, as determined by the
Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable
determination of the facts in light of the evidence presented in the State court proceeding,”



                                                 -5-


         Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 5 of 10
§ 2254(d)(2). A state-court decision is contrary to federal law if the state court applies a rule that
contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that
are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives
at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000). The term unreasonable is a
common term in the legal world. The Supreme Court has cautioned, however, that the range of
reasonable judgments may depend in part on the nature of the relevant rule argued to be clearly
established federal law. Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating
whether a rule application was unreasonable requires considering the rule’s specificity. The
more general the rule, the more leeway courts have in reaching outcomes in case-by-case
determinations.”).
       The Supreme Court has explained that “clearly established Federal law” in § 2254(d)(1)
“refers to the holdings, as opposed to the dicta, of [the Supreme Court] as of the time of the
relevant state-court decision.” Id. at 412. The holding must also be intended to be binding upon
the states; that is, the decision must be based upon constitutional grounds, not on the supervisory
power of the Supreme Court over federal courts. Early v. Packer, 537 U.S. 3, 10 (2002). Where
holdings of the Supreme Court regarding the issue presented on habeas review are lacking, “it
cannot be said that the state court ‘unreasonabl[y] appli[ed] clearly established Federal law.’”
Carey v. Musladin, 549 U.S. 70, 77 (2006) (citation omitted).
       To the extent that the Petition raises issues of the proper application of state law, they are
beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 131 S.
Ct. 859, 863 (2011) (per curiam) (holding that it is of no federal concern whether state law was
correctly applied). It is a fundamental precept of dual federalism that the states possess primary
authority for defining and enforcing the criminal law. See, e.g., Estelle v. McGuire, 502 U.S. 62,
67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and
application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state




                                                 -6-


         Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 6 of 10
court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536
U.S. 584 (2002).
       In applying these standards on habeas review, this Court reviews the “last reasoned
decision” by the state court. See Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004)
(citing Avila v. Galaza, 297 F.3d 911, 918 (9th Cir. 2002)). A summary denial is an adjudication
on the merits and entitled to deference. Harrington v. Richter, 562 U.S. 86, 99 (2011). Under
the AEDPA, the state court’s findings of fact are presumed to be correct unless the petitioner
rebuts this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Miller-El v.
Cockrell, 537 U.S. 322, 340 (2003).
       Martin has not replied to Respondent’s answer. The relevant statute provides that “[t]he
allegations of a return to the writ of habeas corpus or of an answer to an order to show cause in a
habeas corpus proceeding, if not traversed, shall be accepted as true except to the extent that the
judge finds from the evidence that they are not true.” 28 U.S.C. § 2248; see also Carlson v.
Landon, 342 U.S. 524, 530 (1952). Where, as here, there is no traverse filed and no evidence
offered to contradict the allegations of the return, the court must accept those allegations as true.
See Phillips v. Pitchess, 451 F.2d 913, 919 (9th Cir. 1971).
                                         IV. DISCUSSION
A.     Mootness
       Article III, § 2 of the United States Constitution requires the existence of a case or
controversy through all stages of federal judicial proceedings. This means that, throughout the
litigation, the petitioner “must have suffered, or be threatened with, an actual injury traceable to
the defendant and likely to be redressed by a favorable judicial decision.” Lewis v. Cont’l Bank
Corp., 494 U.S. 472, 477 (1990) (citations omitted); see also Preiser v. Newkirk, 422 U.S. 395,
401 (1975) (“The rule in federal cases is that an actual controversy must be extant at all stages of
review, not merely at the time the complaint is filed.”). If an event occurs subsequent to the
filing of a lawsuit which deprives a court of the ability to provide meaningful relief, the case



                                                 -7-


         Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 7 of 10
becomes moot and is subject to dismissal. See United States v. Alder Creek Water Co., 823 F.2d
343, 345 (9th Cir. 1987) (“A case becomes moot when interim relief or events have deprived the
court of the ability to redress the party’s injuries.”). Similarly, a claim for habeas relief becomes
moot when the controversy between the parties is no longer alive because the party seeking relief
has obtained the relief requested. See, e.g., Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.
1991) (a claim is moot when the court no longer has power to grant the requested relief).
       As previously mentioned, the record before this Court indicates that Martin has been
released from prison. However, a petition for habeas corpus relief does not necessarily become
moot when the petitioner is released from prison. Rather, the matter will remain a live case or
controversy if there remains “some concrete and continuing injury” or “collateral consequence”
resulting from the conviction. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The Supreme Court has
made clear that courts are to “presume that a wrongful criminal conviction has continuing
collateral consequences (or, what is effectively the same, to count collateral consequences that
are remote and unlikely to occur).” Id. at 7-8 (citing Sibron v. New York, 392 U.S. 40, 55-56
(1968)). This presumption of collateral consequences “acknowledge[s] the obvious fact of life
that most criminal convictions do in fact entail adverse collateral legal consequences.” Sibron,
392 U.S. at 55.
       Moreover, a petitioner who has been released on parole and is serving a term of
supervised release is considered “in custody” for purposes of 28 U.S.C. § 2254. Jones v.
Cunningham, 371 U.S. 236, 242-43 (1963). Accordingly, because Martin is still in the custody
of DOC and, in any event, still subject to collateral consequences of his conviction, Martin’s
Petition has not been rendered moot by his release from prison.
B.     Merits
       Martin argues that his conviction was obtained by the use of evidence gained pursuant to
Trooper Ingram’s unconstitutional search. But, as Respondent argues, any challenge to the
denial of Martin’s suppression motion is precluded by the Supreme Court’s decision in Stone v.



                                                 -8-


         Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 8 of 10
Powell, 428 U.S. 465 (1976). Under Stone, “where the State has provided an opportunity for full
and fair litigation of a Fourth Amendment claim,[2]” federal habeas corpus relief will not lie for a
claim that evidence recovered through an illegal search or seizure was introduced at trial. The
Stone v. Powell doctrine applies to all Fourth Amendment claims, including claims of illegal
stops, arrests, searches, or seizures based on less than probable cause, and it applies regardless of
the nature of the evidence sought to be suppressed. Cardwell v. Taylor, 461 U.S. 571, 572-73
(1983) (per curiam).
       The Ninth Circuit has made clear that all Stone requires is that the State provide a
petitioner the opportunity to litigate his Fourth Amendment claim. See Moormann v. Schiro, 426
F.3d 1044, 1053 (9th Cir. 2005). “The relevant inquiry is whether petitioner had the opportunity
to litigate his claim, not whether he did in fact do so or even whether the claim was correctly
decided.” Oritz-Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir. 1996). Alaska provides such an
opportunity, AK. R. CRIM. P. 37(c); ALASKA CONST. art. I, § 14. Indeed, the record reflects that
the state trial court held a hearing at which defense counsel was afforded the opportunity to be
heard, and the underlying claim was briefed before and thoroughly considered by the Alaska
Court of Appeals, which issued a reasoned decision rejecting the claim on its merits.
Consequently, Martin’s illegal search and seizure claim is not cognizable on federal habeas
review, and he is not entitled to federal habeas relief.
                                 V. CONCLUSION AND ORDER
       Martin is not entitled to federal habeas relief.

       2
               The Fourth Amendment provides:

               The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants shall
       issue, but upon probable cause, supported by Oath or affirmation, and particularly
       describing the place to be searched, and the persons or things to be seized.

U.S. CONST. amend. IV.



                                                 -9-


           Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 9 of 10
       IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for Writ
of Habeas Corpus is DENIED.
       IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of
Appealability. See 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain
a certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree
with the district court’s resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El,
537 U.S. at 327)). Any further request for a Certificate of Appealability must be addressed to the
Ninth Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R. 22-1.
       The Clerk of the Court is to enter judgment accordingly.
       Dated: December 17, 2020.
                                                        s/James K. Singleton, Jr.
                                                        JAMES K. SINGLETON, JR.
                                                        Senior United States District Judge




                                                 -10-


        Case 3:20-cv-00174-JKS Document 13 Filed 12/17/20 Page 10 of 10
